                      THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 SELWYN KARP,                                        Civil Action No: 1:19-cv-05798-NRB

                               Plaintiff,

 vs.

 CHARLES M. EDWARDS, JAMES M.
 GARNER, FRED H. JONES, DOUGLAS W.
 KROSKE, LOUIS E. BUCK, JR., ADAM W.
 BURRELL, CRAIG A. FOWLER, BEVERLY
 W. MASON, RONALD D. BEALE, R.
 MATTHEW DUNBAR, AND ROGER D.
 PLEMENS, FIRST CITIZENS BANCSHARES,
 INC., FIRST-CITIZENS BANK & TRUST
 COMPANY, FC MERGER SUBSIDIARY VII,
 INC., and ENTEGRA FINANCIAL CORP.,

                               Defendants.


                          NOTICE OF VOLUNTARY DISMISSAL

       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice as to Plaintiff

only, and without prejudice as to all claims on behalf of the putative class in the Action.

Defendants have filed neither an answer nor a motion for summary judgment in the Action, and

no class has been certified.

Dated: August 1, 2019

                                                  GAINEY McKENNA & EGLESTON

                                                  By: s/ Thomas J. McKenna
                                                  Thomas J. McKenna
                                                  Gregory M. Egleston
                                                  440 Park Avenue South
                                                  New York, NY 10016
                                                  Telephone: (212) 983-1300

                                             1
    Facsimile: (212) 983-0383
    Email: tjmckenna@gme-law.com
    Email: gegleston@gme-law.com

    Attorneys for Plaintiffs




2
